Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 04/12/2021.
             Claims 1-20 are pending.

Drawings
The drawings filed on 06/01/2020 are accepted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 15 recite the language of “determine first time window based on location data” and “second time window for the second location”.  However, these language are unclear whether it is determining first time, second time window based on location data on a file, image, an object or something else. See also MPEP § 2111.04. For these reasons, one of ordinary skill in the art would not be able to determine the scope of he claims.

Claims 2-7, 9-14 and 16-20 are rejected for the same reasons because of dependent on the base claims 1, 8 and 15.
The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed by the examiner. The following prior art rejections are based upon the examiner's best interpretation of the claims. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “acquire first metadata associated with a user, the first metadata, comprising a first time, and first location data; 
 	identify a first location based on the first location data; 
 	determine a first time window for the first location; 
 	generate a time model associated with the user based on the first time window; 
 	 acquire second metadata comprising a second time and second location data;
 	 identify a second location based on the second location data;
 	 determine a second time window for the second location; 
 	compare the first time window and the second time window; and 
 	update the time model based on the comparing.”
Claim 1 recites the limitation of “acquire first metadata associated with a user, the first metadata, comprising a first time, and first location data”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “acquire” in the context of this claim encompasses the user manually receive an information. Similarly, the limitation of identify a first location based on the first location data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “identify” in the context of this claim encompasses the user to identify the time association with current location. Similarly, the limitation of determine a first time window for the first location, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “determine” in the context of this claim encompasses the user to identify the time association with current location.   Similarly, the limitation of generate a time model associated with the user based on the first time window, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generate” in the context of this claim encompasses the user manually create/list/identify time relate to the currently location.  Similarly, the limitation of identify a second location, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “generate” in the context of this claim encompasses the user manually create/list/identify time relate to the currently location.  Similarly, the limitation of identify a second location based on the second location data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “identify” in the context of this claim encompasses the user manually identify time relate to the currently location.  Similarly, the limitation of determine a second time window for the second location, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “determine” in the context of this claim encompasses the user  manually to identify the time association with current location. Similarly, the limitation of compare the first time window and the second time window, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “compare” in the context of this claim encompasses the user manually to compare multiple location.
Also Similarly, the limitation of updating the time model based on the comparing, as drafted, is a process that, under its broadest reasonable interpretation, covers updating” in the context of this claim encompasses the user manually modify the information of location.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more storage device to perform an acquire, identify, determine, generate and updating steps.  The processor and storage units in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identify the location) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor the acquire, identify, determine, generate and updating steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic 
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “the first metadata is associated with photo data…a state or a nation”. The claim language provides only further access request which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
	Claim 3 is dependent on independent claim 2 and includes all the limitations of claim 1 and 2. Claim 3 recites “determine one data item from a list…wherein the one data item is generated in the region”. The claim language provides only further identifying information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 4 is dependent on independent claim 2 and includes all the limitations of claims 1 and 2. Claim 4 recites “the first time window is determined based on a time at …from the first location”. The claim language provides only further determining available storage which is directed towards the abstract idea and does not amount to 

Claim 5 is dependent on independent claim 2 and includes all the limitations of claims 1 and 2. Claim 5 recites “wherein the second metadata is associated with second photo…exit the region when starting from the second location”. The claim language provides only further determining number read and write limited which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 6 is dependent on independent claim 2 and includes all the limitations of claims 1 and 2. Claim 6 recites “wherein the second metadata is associated with second photo…the second region different from the first region”. The claim language provides only further determining number read and write limited which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both 

Claim 7 is dependent on independent claim 6 and includes all the limitations of claims 1, 2 and 6. Claim 7 recites “predict a region…and does not fall into the first time window or the second time window”. The claim language provides only further accessing storage units which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 8-14: are essentially the same as claims 1-7 except that they set forth the claimed invention as a system rather than a computer readable storage medium respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-7. 
Regarding claims 15-20: are essentially the same as claims 1-7 except that they set forth the claimed invention as a method rather than a computer readable storage medium respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-7. 

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims recite the language of "a computer 

Accordingly, the claims 1-20 are not patent eligible.

 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over IDO et al. (US PGPUB 2018/0255267, hereinafter IDO), in view of Purumala  et al. (US PGPUB 2017/0293673, hereinafter Purumala).
As per as claim 1, 
(Currently Amended) A computer readable medium comprising computer readable code executable by one or more processors to: 
 	acquire first metadata associated with a user, the first metadata, comprising a first time, and first location data (IDO, e.g., figs. 3A-B, associating texts description, [0051-0052], “acquires date and time information and retrieves from the GPS log information (location)); 
 	identify a first location based on the first location data (IDO, e.g., [0013-0015], “…image data of a captured image and a time stamp of when the image was 
 	determine a first time window for the first location (IDO, e.g., [0013-0015], “…determining a first time stamp… location information in image file based on the time stamp…”); 
 	generate a time model associated with the user based on the first time window (IDO, e.g., [0013-015], “…generating image files, each image data of captured image and a time stamp of when the image was capture (that associating with user device when capture the image…”); 
 	 acquire second metadata comprising a second time and second location data (IDO, e.g., figs. 3A-B, associating texts description, [0051-0052], “acquires date and time information and retrieves from the GPS log information (location)) (different location, different time and captured different images); 
 	 identify a second location based on the second location data IDO, e.g., [0013-0015], “…image data of a captured image and a time stamp of when the image was captured, determining a second time stamp… location information in each image file based on the time stamp included therein and the location information received from the device…”); 
 	 determine a second time window for the second location (IDO, e.g., [0013-0015], “…determining a second time stamp… location information in image file based on the time stamp…”); 

 	compare the first time window and the second time window (IDO, e.g., [0013-0015], “…transmits the first time stamp and the second time stamp to a host device having a location logging function, and upon receipt of location information corresponding to at least one of a plurality of time stamps including the first time stamp, the second time stamp, and a third time stamp that is between the first time stamp and the second time stamp, embeds location information in each image file based on the time stamp included therein and the location information received from the device…”) (compare to identify different time window)); and 
 	update the time model based on the comparing (IDO, e.g., [0086], [0093-0094] and [0104], “…update timing of the image file…”).
	To make records clearer regarding to the language of “determine/compare a time window and location” (although as stated above IDO teaches the functional of determine a time window and location of data/file/image).
	However Purumala, in an analogous art, discloses “determine/compare a time window and location” (Purumala, e.g., [0031], [0035-037], “…group the digital media items into clusters…digital media items within a time window or threshold of time….digital geo-tagging system can utilize other characteristics…to group digital media items into clusters…identifying a latitude and/or longitude of where a digital media item was captured…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Purumala and IDO to automatically grouping digital media items into clusters that digital geo-tagging system reduces the time and effort required to apply geo-tags to digital media items which allows users to easily fine tune clusters with 

As per as claim 2, the combination of Purumala and IDO disclose:
(New) The computer readable medium of claim 1, wherein the first metadata is associated with photo data generated at the first location, and wherein the computer readable code is further executable by the one or more processors to:
 	determine a region that contains the first location based on the photo data generated at the first location, wherein the region corresponds to a city, a state, or a nation (Purumala, e.g., [0092-0093], “…the digital geo-tagging system identifies locations corresponding to a digital image based on country, state, county, city, region, street, address, suite, and/or room. Similarly, in one or more embodiments, the digital geo-tagging system identifies locations based on geographic coordinates, such as latitude, longitude, township, range, section, or other coordinate system…”).

As per as claim 3, the combination of Purumala and IDO disclose:
 (New) The computer readable medium of claim 2, wherein the computer readable code is further executable by the one or more processors to:
 	determine one data item from a list comprising check-in data, e-mail data, purchase data, and contact data that is generated during the first time window, wherein the one data item is generated in the region (Purumala, e.g., [0091-0093], “…identify digital images in a private repository of digital images…via instant message, or by e-mail...”).

As per as claim 4, the combination of Purumala and IDO disclose:
(New) The computer readable medium of claim 2, wherein the first time window is determined based on a time at which the photo data is generated and an estimated amount of time for the user to exit the region when starting from the first location (Purumala, e.g., [0034-0037], [0052] “…generates clusters of digital media items comprising digital media items within a time window or threshold of time. In addition to digital time stamps…”) (the examiner asserts that determine a time window/threshold of time = estimated amount of time for the user).

As per as claim 5, the combination of Purumala and IDO disclose:
(New) The computer readable medium of claim 2, wherein the second metadata is associated with second photo data generated at the second location, and wherein the second time window is determined based on a time at which the second photo data is generated and an estimated amount of time for the user to exit the region when starting from the second location (IDO, e.g., [0013-0015]) and (Purumala, e.g., [0034-0037], [0052] “…generates clusters of digital media items comprising digital media items within a time window or threshold of time. In addition to digital time stamps…”).

As per as claim 6, the combination of Purumala and IDO disclose:
(New) The computer readable medium of claim 2, wherein the second metadata is associated with second photo data generated at the second location and the region being a first region, the computer readable code is further executable by the one or more processors to:
 	determine a second region that contains the second location based on the second photo data generated at the second location, the second region different from the first region (Purumala, e.g., [0092-0093], “…the digital geo-tagging system identifies locations corresponding to a digital image based on country, state, county, city, region, street, address, suite, and/or room. Similarly, in one or more embodiments, the digital geo-tagging system identifies locations based on geographic coordinates, such as latitude, longitude, township, range, section, or other coordinate system…”) (determine different location that associating with image).

Claims 8-13 are essentially the same as claims 1-6 except that they set forth the claimed invention as a system rather a computer readable medium, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Claims 15-19 are essentially the same as claims 1-6 except that they set forth the claimed invention as a method rather a computer readable medium, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-6.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over IDO et al. (US PGPUB 2018/0255267, hereinafter IDO), in view of Purumala  et al.  view of Neiger  et al. (US PGPUB 2017/0270790, hereinafter Neiger).
As per as claim 7, the combination of IDO and Purumala do not explicitly disclose: 
 (New) The computer readable medium of claim 6, wherein the computer readable code is further executable by the one or more processors to: 
 	predict a region for one data item from a list comprising check-in data, e-mail data, purchase data, or contact data based on a time of occurrence associated with the one data item, a predicted speed of the user, and a travel history of the user, wherein the one data item does not include location data and does not fall into the first time window or the second time window.
	However Neiger, in an analogous art, discloses “predict a region for one data item from a list comprising check-in data, e-mail data, purchase data, or contact data based on a time of occurrence associated with the one data item, a predicted speed of the user, and a travel history of the user, wherein the one data item does not include location data and does not fall into the first time window or the second time window” (Neiger, e.g., [0043-0046] disclose predict a speed of the user/vehicle,  and further  [0066-0073], “…receive at least one vehicle location record at timed intervals…predictions module may extract trip data from a vehicle location record, extract previous trip data from a database…determine a travel distance for each link…estimates may be determined by using a weighted composite…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Neigher, Purumala and IDO to 

Claims 14 is essentially the same as claim 7 except that it set forth the claimed invention as a system rather a computer readable medium, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

Claims 20 is essentially the same as claim 7 except that it set forth the claimed invention as a system rather a computer readable medium, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to identify time and location that associates with images.

a.	Min et al.; (US PGPUB 2012/0010803, hereafter Min), “VEHICLE ARRIVAL PREDICTION USING MULTIPLE DATA SOURCES INCLUDING PASSENGER BUS 
Min also teaches identify time and location that associating with the object/data ([0027-0029]).
Min further disclose predicts the arrival time ([0065-0067]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163